Citation Nr: 0127269	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-13 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active service from June 1953 to December 
1957.

A March 1970 Regional Office (RO) rating decision denied 
service connection for a back condition. The veteran was 
notified of this determination and of his appellate rights, 
but did not appeal.  Consequently, this denial became a final 
decision.  38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 19.129(a) 
(as in effect in 1970).

In a September 1986 RO rating decision, it was determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a back condition.  
The veteran was notified of this determination and filed a 
notice of disagreement in November 1986.  After issuance of 
the statement of the case by the RO, the veteran failed to 
file a substantive appeal, thus the denial became final.  
38 U.S.C. § 4005; 38 C.F.R. §§ 104(a), 19.117, 19.129(b), 
19.130(a) (1986).

The veteran filed a petition to reopen the claim for service 
connection for a back condition in March 1998.  This appeal 
comes to the Board of Veterans' Appeals (Board) from a 
September 1998 RO rating decision that determined there was 
no new and material evidence to reopen the claim for service 
connection for a back condition.  The veteran filed a notice 
of disagreement in November 1998, the RO issued a statement 
of the case in March 1999, and the veteran filed a 
substantive appeal in July 1999.

A hearing before the Board was scheduled for June 4, 2001, 
then rescheduled on the veteran's request to August 15, 2001, 
and then again, to October 4, 2001.  The veteran failed to 
appear, and no request for rescheduling for good cause has 
been received or granted.  The Board will therefore process 
the case as though the request for a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704(d)(2000).





FINDINGS OF FACT

1. By an unappealed September 1986 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a 
back condition.

2. Evidence received subsequent to the September 1986 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for a back condition.


CONCLUSIONS OF LAW

1. The unappealed September 1986 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a back 
condition, is final.  38 U.S.C. § 4005; 38 C.F.R. 
§§ 104(a), 19.117, 19.129(b), 19.130(a) (1986).

2. New and material evidence has been submitted to reopen the 
claim of service connection for a back condition.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by it.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The September 1986 RO rating decision determined that there 
was no new and material evidence to reopen the claim for 
service connection for a back condition. The veteran was 
notified of the decision, but failed to timely file a 
substantive appeal.  Consequently, the rating decision became 
final.

An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed September 1986 RO rating 
decision.  38 C.F.R. 3.156(a) (2001); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran has a 
back disorder due to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Service medical records reveal that the veteran was treated 
for back soreness in April 1957 while in service.  He 
reported pain, but did not recall trauma to the back.  There 
was no radiation.  The examiner's impression was back sprain, 
and the veteran was treated, with improvement of the pain.  
At separation in November 1957, no residual back condition or 
complaints of back pain were noted.  The spine was normal on 
examination.

The evidence of record at the time of the September 1986 RO 
rating decision consisted of statements from the veteran to 
the effect that he injured his low back in service.  The 
evidence also included service medical records, 1985-86 VA 
medical records, and VA hospitalization records of a lumbar 
laminectomy in March 1986 for back problems.  The records 
show that the veteran was treated for back sprain in service 
in April 1957, but that no complaints for back pain were 
noted on separation examination in December 1957.  February 
1986 Richmond VA hospital reports showed that he complained 
of left leg radiculopathy and low back pain over the previous 
nine months.  He also underwent L4-L5 laminectomy with medial 
facetectomies and medial foraminotomies and a transverse 
process bony fusion, in March 1986 for back problems, and the 
examiner also noted loss of motion and flexion of the back to 
55 degrees.  August 1986 VA hospital reports included history 
of a fall in April 1985, resulting in left foot drop 
requiring surgery.  The evidence then of record did not 
causally link the veteran's postservice back disorder to the 
back sprain in service.

Since the September 1986 RO rating decision, the veteran 
submitted VA treatment reports from February 1992 through May 
1998, from Beckley and Salem VA medical centers which 
included:  a December 1996 referral to the West Virginia 
School of Osteopathic Medicine, Byrd Clinic, for evaluation 
for chronic back pain; February 1998 reports from Monroe 
Health Center consisting of statements by the veteran of back 
discomfort for many years, and incorporating April 1997 x-ray 
reports of the lumbar and sacral spine which noted findings 
of severe scoliotic curve with decreased lumbar lordosis with 
significant osteoporosis.  The evidence also contains a 
letter dated February 1998, from Monroe Clinic private 
examiner, Dr. Jameson, that the x-ray findings suggest 
"fairly significant osteoporosis and scoliotic curve which 
could have been present in the distant past as well."  The 
physician noted that the veteran's sprained back in 1957, 
"could possibly be related to the scoliotic curve, but 
cannot be proved 100% at this time."  This notation from the 
physician is new, is not cumulative or redundant, and 
suggests that the veteran has a current low back condition 
that may be related to an incident of service.  Therefore it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back condition.  Hodge, supra.

Additionally, in a May 1999 letter, the veteran reported 
treatment for his back condition immediately after separation 
from service.  He indicated treatment by Dr. Hancock, of 
Union, West Virginia, and Dr. Matney, of Lindside, West 
Virginia, as well as by a family doctor from 1964 to 1970, 
Dr. N.B. Jeter, in Covington, Virginia.  He also included 
letters from his ex-wife, who attests to the fact that he had 
received treatment for his back pain shortly after separation 
from service, and continuously thereafter.  Acquaintances 
also attest to the veteran's complaints of back pain after 
military service.  This evidence is new because it was not of 
record at the time of the 1986 decision.  It is material 
because treatment for back pain so close in time after 
separation from service, suggests a possible causal 
relationship or nexus between the current disability, and the 
veteran's in service back condition, thus it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.  Hodge, 155 F. 3d  
at 1356.  Moreover, the opinion by Dr. Jameson is presumed 
credible for the purpose of determining whether the evidence 
is new and material.  Justus v. Principi, 3 Vet. App. 510 
(1992).  Hence, the Board finds that new and material 
evidence has been submitted, which is directly and 
substantially probative of a possible causal link between the 
inservice back sprain, and the current disability.  
Consequently, the Board concludes that the claim should be 
reopened.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back condition is granted to this extent only.


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  Under the VCAA, the Board finds 
that additional medical development is necessary, and remand 
is appropriate.  In this case, there is additional VA duty 
under the VCAA, to assist the veteran in the development of 
his claims for service connection for a back condition.

As a preliminary matter, the Board notes that the veteran, in 
a December 1999 statement, claimed service connection for a 
right ankle condition which he believes aggravated his back 
condition.  Since the claim for service connection for an 
ankle condition was denied by a June 2000 rating decision, 
and no timely notice of disagreement was received, it is not 
before the Board.

The February 1998 letter from the veteran's private physician 
suggests that the veteran may have a back condition related 
to the sprain in service.  Additionally, a notation in VA 
hospitalization records of April 1985 shows a fall which 
caused back injury. Although the veteran asserts in his 
December 1999 statement that he fell from a telephone pole 
while in service, the veteran's service medical records 
contain no mention of that incident, or of any injury in 
connection with his back sprain.  However, under the VCAA, 
the RO should give the veteran an opportunity to submit 
evidence of his involvement in a fall from a telephone pole, 
as asserted, while in service.  Moreover, the Board notes 
that after service, the veteran sustained injuries to his 
back and neck while at work.  An examiner, in an April 1985 
report, indicated that the April 1985 fall may have 
exacerbated his back pain.  There is now a question as to 
whether the veteran's current back disorder is related to 
service or whether it is related to postservice injuries.  A 
VA medical examination and opinion is needed to address this 
question.

The veteran is hereby notified that a failure to report for 
any scheduled examination, without good cause, could result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all outstanding VA or 
non-VA examinations and treatment 
received by him for his back condition 
since his active duty ended in 1957.  
The RO should then contact the medical 
providers, to include private 
physicians, and, following the 
procedures of 38 C.F.R. § 3.159, obtain 
copies of all related medical records 
which are not already on file.  The RO 
should seek to obtain records from Drs. 
Hancock, Matney, and N.B. Jeter, and 
from any other source(s) or 
facility(ies) identified by the 
veteran.

2. In requesting private treatment records, 
the RO should specify that actual 
treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any records are not 
obtained, the RO should inform the veteran 
of the records that the RO was unable to 
obtain and what efforts were made to 
obtain the records, and such efforts 
should be documented in the claims file.  
The RO should also inform the veteran what 
further action, if any, will be taken by 
the RO with respect to his claim for 
compensation, and allow him an appropriate 
period of time within which to respond.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and promulgated 
regulations, are fully complied with and 
satisfied.

4. After all available records received 
pursuant to the above development are 
associated with the claims file, the 
veteran should be scheduled for a back 
examination with an appropriate examiner, 
to obtain a current diagnosis and opinion 
as to the origin of his back condition.  
The entire claims folder to include a 
complete copy of this remand must be made 
available to, and reviewed by the 
examiner(s) designated to examine the 
veteran.  All diagnostic tests and studies 
deemed necessary by the examiner(s) should 
be conducted, and all pertinent 
symptomatology and findings should be 
reported.  The examiner is asked to give 
an opinion with full rationale, based on 
medical findings, historical records, and 
medical principles, as to whether it is at 
least as likely as not that a current back 
disability is the result, or continuation 
of, the back sprain noted in service.  The 
examiner must state in the examination 
report whether he/she has reviewed the 
claims file in connection with the report.

5. The RO should review the claim for service 
connection for a back condition.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and his 
representative.  They should be afforded 
the opportunity to respond to the 
supplemental statement of the case before 
the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



